Citation Nr: 1815711	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to April 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2017; the hearing transcript has been associated with the file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a new VA opinion is needed as to the etiology of the Veteran's current right shoulder disability.

Since filing his claim, the Veteran has consistently reported that while in service he fell into a hole, landing on his right shoulder.  He has reported that he sought medical treatment several days later due to having trouble breathing after the incident.  He stated that his side was taped, and since the incident he has had right shoulder problems, including popping and cracking and difficulty throwing and lifting heavy items.

The Veteran's service treatment records reflect that in December 1960 he sought treatment for three to four days of a sharp pain in his right anterior chest wall localized over his fifth and sixth ribs.  He was noted to have muscle tenderness, and a chest x-ray was negative.  There are no additional service treatment records reflecting follow-up.  His upper extremities were noted to be normal on his separation examination.  In his separation report of medical history he indicated a history of "pain or pressure in chest" but denied a "painful or 'trick' shoulder or elbow."

The Veteran was afforded a VA medical examination in February 2013.  At that time the examiner noted only a diagnosis of right shoulder strain in 1960.  The examiner indicated no current diagnosis.  The examiner opined that the Veteran's right shoulder condition is due to his age and post-military occupation working on the railroad.

After that examination, in November 2016, the Veteran underwent a private examination of his shoulder at which he was diagnosed with severe degenerative joint disease of the right shoulder.  He was also noted to have a large osteophyte formation visible on x-ray.  The private doctor recounted the Veteran's report of an in-service shoulder injury in a fall, but did not offer an opinion as to the etiology of the Veteran's current right shoulder disability.

At his November 2017 Board hearing the Veteran testified that although he experienced other injuries while working on the railroad, he did not injure his right shoulder during that time.  He reported that even shortly after service when he went to barber school he noticed burning between his shoulder blades when holding his arms up high.  The Veteran's representative argued that there are muscles and tendons in the vicinity of the fifth and sixth ribs that also reach into the shoulder, thus explaining the description of pain in that area at the time of his original injury.

As the Veteran now has a diagnosis of severe degenerative joint disease of the right shoulder not considered by the February 2013 VA examiner, the Board finds a new VA opinion is needed.  The examiner should consider the diagnosis as well as the Veteran's report of shoulder problems since service and his argument that he injured his right shoulder in the December 1960 incident noted in his service treatment records to involve pain in his right anterior chest wall localized over his fifth and sixth ribs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for a VA opinion as to the etiology of the Veteran's current right shoulder disability.  A new examination is not required unless the VA examiner opines one is necessary.  A copy of the Veteran's claims file should be made available to and reviewed by the examiner.

The examiner should specifically address the Veteran's 2016 diagnosis of severe degenerative joint disease of the right shoulder, the Veteran's lay statements regarding having shoulder problems since service, and the Veteran's argument that he injured his right shoulder in the December 1960 incident noted in his service treatment records.

The examiner should opine whether it is at least as likely as not that the Veteran's current right shoulder disability is a result of his service, to include his December 1960 reported injury.  A full rationale is required for all opinions rendered.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




